[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO STRIKE
1. The motion to strike the Second Count is granted.
2. The motion to strike the Seventh Count is denied.
3. The motion to strike the Eighth Count is granted.
4. The motion to strike paragraph 3 of the prayer for relief as to the First Count is denied.
5. The motion to strike paragraph 4 of the prayer for relief as to the First Count is granted.
6. The motion to strike paragraph 3 of the prayer for relief as to the Second Count is denied.
7. The motion to strike paragraph 4 of the prayer for relief as to the Second Count is granted.
8. The motion to strike paragraph 5 of the prayer for relief as to the Second Count is granted.
9. The motion to strike paragraph 1 of the prayer for relief as to the Third Count is granted.
10. The motion to strike paragraph 2 of the prayer for relief as to the Third Count is denied.
11. The motion to strike paragraph 5 of the prayer for relief as to the Third Count is granted.
12. The motion to strike paragraphs 6, 7, and 8 of the prayer for relief as to the Third Count is granted.
13. The motion to strike paragraph 2 of the prayer for relief as to the Fourth Count is denied.
14. The motion to strike paragraph 3 of the prayer for relief as to the Fourth Count is granted.
15. The motion to strike paragraph 4 of the prayer for relief as to the Fourth Count is denied. CT Page 10988
16. The motion to strike paragraph 2 of the prayer for relief as to the Fifth Count is denied.
17. The motion to strike paragraph 3 of the prayer for relief as to the Fifth Count is granted.
18. The motion to strike paragraph 5 of the prayer for relief as to the Fifth Count is granted.
19. The motion to strike paragraph 2 of the prayer for relief as to the Sixth Count is denied.
20. The motion to strike paragraph 3 of the prayer for relief as to the Sixth Count is denied.
21. The motion to strike paragraph 4 of the prayer for relief as to the Sixth Count is granted.
22. The motion to strike paragraph 1 of the prayer for relief as to the Seventh Count is denied.
23. The motion to strike paragraph 3 of the prayer for relief as to the Eighth Count is denied.
LAWRENCE L. HAUSER, JUDGE